In apetition by Frank J. Adipietro, a disbarred attorney (admitted to the Bar by this court on March 29, 1961, under the name Frank Joseph Adipietro) to (1) vacate the disbarment, (2) impose such discipline nunc pro tunc as this court deems just and proper under the circumstances, and (3) restore his name to the roll of attorneys and counselors at law in good standing. By order of this court dated March 10, 1980, this court vacated the order of disbarment and substituted an order of two years’ suspension, commencing March 13, 1978 and referred the application to the Committee on Character and Fitness for the Second and Eleventh Judicial Districts to investigate and report on whether petitioner has complied with this court’s order of disbarment/suspension and whether he presently possesses the character and fitness requisite to an attorney and counselor at law. The Character *641Committee has filed its report together with its findings that petitioner has complied with the order of this court and presently possesses the requisite character and fitness. This court adopts the committee’s report and orders that the petitioner be reinstated as an attorney and counselor at law forthwith and the clerk of this court is directed to restore petitioner’s name to the roll of attorneys and counselors at law forthwith. Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.